t c summary opinion united_states tax_court ako d thomas petitioner v commissioner of internal revenue respondent docket no 7298-09s filed date ako d thomas pro_se nancy p klingshirn for respondent ruwe judge this case was brought pursuant to the provisions of section of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure case this case is before the court on respondent’s motion to dismiss for lack of jurisdiction respondent’s motion is based on the ground that the petition was not timely filed at the time the petition was filed petitioner resided in background ohio on date respondent mailed a notice_of_deficiency by certified mail to petitioner at his last_known_address determining a dollar_figure deficiency in petitioner’s federal_income_tax on date respondent sent to petitioner a second notice_of_deficiency by certified mail concerning petitioner’s federal_income_tax the second notice_of_deficiency mailed on date was identical in all respects to the first notice_of_deficiency mailed on date except for the date and the corresponding deadline within which to file a petition with this court the second notice_of_deficiency was returned to respondent and the envelope was marked return to sender - unclaimed - unable to forward on date respondent received from petitioner a letter dated date notifying respondent of petitioner’s incarceration and change_of address in the petition petitioner indicated that he has been incarcerated since date respondent contends however continued on date days after the mailing of the first notice_of_deficiency on date and days after the mailing of the second notice_of_deficiency on date the petition was filed the petition was mailed to the court in a properly addressed envelope bearing a privately metered postmark dated date on date respondent filed a motion to dismiss for lack of jurisdiction on the ground that the petition was not filed within the time prescribed by sec_6213 on date petitioner filed an objection to respondent’s motion to dismiss for lack of jurisdiction petitioner states that he does not dispute the notice_of_deficiency dated date but he does allege that he did not receive either of the notices of deficiency and consequently did not become aware of the deficiency until after the expiration of the 90-day period for timely filing a petition discussion it is well established that this court’s jurisdiction to redetermine a deficiency depends upon the issuance of a valid continued that the ohio department of rehabilitation and correction’s records indicate that petitioner was admitted into the london correctional institution london ohio on date in any event both dates are after the mailing of the first notice_of_deficiency and petitioner neither advised nor updated respondent with a change_of address until after both notices of deficiency had been mailed to petitioner’s last_known_address notice_of_deficiency and a timely filed petition rule a c 93_tc_22 91_tc_1019 90_tc_142 ordinarily a petition for redetermination of a deficiency must be filed with this court within days after the mailing of the notice_of_deficiency see sec_6213 the failure_to_file within the prescribed period requires that the petition be dismissed for lack of jurisdiction 73_tc_1014 a valid notice_of_deficiency has been issued if it is mailed to the taxpayer’s last_known_address sec_6212 and b actual receipt of a notice_of_deficiency is immaterial if in fact it was mailed to the taxpayer’s last_known_address 857_f2d_676 9th cir affg 88_tc_1042 monge v commissioner supra pincite 89_tc_806 81_tc_42 in his objection petitioner states that he does not dispute the date notice_of_deficiency petitioner also does not dispute that the notices of deficiency were mailed to his last_known_address rather petitioner asserts that not only did he not receive the notices of deficiency but also that he did not become aware of the notices of deficiency until after the 90-day period for filing a petition with this court had elapsed on the basis of the facts presented we find that the petition was not filed within the time prescribed by sec_6213 accordingly we will grant respondent’s motion to dismiss for lack of jurisdiction to reflect the foregoing an appropriate order of dismissal for lack of jurisdiction will be entered we note that if petitioner did not receive the notices of deficiency as he has asserted then should respondent attempt to collect by way of lien or levy petitioner may be eligible to challenge the underlying tax_liability in a subsequent collection proceeding see sec_6330
